Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10708590 and U.S. Patent No. 9743081  Although the claims at issue are not identical, they are not patentably distinct from each other because they cited similar subject matter as listed below.


US. Pat. No.: 10708590
1.  An apparatus, comprising: 
a video encoder for encoding image data for a plurality of regions in a picture,
wherein said video encoder comprises multiple filters for filtering the image data based on region partition information for the plurality of regions, the region partition information corresponding to partition blocks of arbitrary shapes, and 


wherein a different filter and different filtering parameters can be used for each partition of a picture and 
the multiple filters being used for different functions, and 
wherein the region partition information is only coded for one filter for the plurality of regions but is shared, and not separately coded, 

using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, 

wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters for a region and wherein the partition information is decided by jointly considering parameter adaptation based on coding information and picture content.

2.  The apparatus of claim 1, wherein the region partition information is combined with filter parameter adaptation based on at least one of coding information and picture content.

3.  The apparatus of claim 1, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least 

4.  The apparatus of claim 1, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre- processing filter, and at least one post-processing filter.

5.  The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

6.  The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.



the region partition information corresponding to partition blocks of arbitrary shapes, and wherein a different filter and different filtering parameters can be used for each partition of a picture and the multiple filters being used for different functions, and 


the region partition information is only coded for one filter for the plurality of regions but shared, and not separately coded, using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, between the multiple filters, wherein the region partition information for the plurality of regions is shared by at least two of the multiple filters while at least one other of the multiple filters separately determines the region 



8.  The method of claim 7, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

9.  The method of claim 7, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least one of previously coded regions, previously 


10.  The method of claim 7, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre- processing filter, and at least one post-processing filter.

11.  The method of claim 7, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

12.  The method of claim 7, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.














14.  The apparatus of claim 13, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

15.  The apparatus of claim 13, wherein at least one of the region partition information and filter parameters for the multiple filters are determined from one or more high level syntax elements or one or more region level syntax elements, or are inferred from at least one of previously coded regions, previously coded pictures, and previously coded video sequences, 

16.  The apparatus of claim 13, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre- processing filter, and at least one post-processing filter.

17.  In a video decoder, a method, comprising: decoding image data for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the region partition information corresponding to partition blocks of arbitrary shapes, and wherein a different filter and different filtering parameters can be used for each partition of a picture and the multiple filters being used for different functions, and the region partition information is only coded for one filter for the plurality of regions but is shared, and not separately coded, using signaling to allow a corresponding decoder to select a particular set 











18.  The method of claim 17, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.



20.  A non-transitory storage media having video signal data encoded thereupon, comprising: image data encoded for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the region partition information corresponding to partition blocks of arbitrary shapes, and wherein a different filter and different filtering parameters can be used for each partition of a picture and the multiple filters being used for different functions, and the region partition information for the plurality of regions being 








the multiple filters being used for different functions, and
wherein the region partition information is only coded for one filter for the plurality of regions but is  shared, and not separately coded, 

using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, 

wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters for a region and wherein the partition information is decided by jointly considering parameter adaptation based on coding information and picture content.

2.  The apparatus of claim 1, wherein the region partition information is combined with filter parameter adaptation based on at least one of coding information and picture content.

3.  The apparatus of claim 1, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least 

4.  The apparatus of claim 1, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre-processing filter, and at least one post-processing filter.

5.  The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

6.  The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.


the region partition information defining segmentation of a picture into a plurality of regions corresponding to partition blocks of arbitrary shapes, and wherein the multiple filters being used with a different filter and different filtering parameters in each region can be used for each partition of a picture, 

the region partition information for the plurality of regions being decided by jointly considering parameter adaptation for the multiple filters based on coding information and shared between the multiple filters, the multiple filters being used for different functions, and wherein the region partition information for the plurality of regions is shared by at least two of the multiple filters while at least one other of the multiple filters separately determines the region partition 

wherein the encoder uses signaling to allow a decoder to select the particular set of region partition information and filter parameters used by the multiple filters during encoding.

8.  The method of claim 7, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

9.  The method of claim 7, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least one of previously coded regions, previously 

10.  The method of claim 7, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre-processing filter, and at least one post-processing filter.

11.  The method of claim 7, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

12.  The method of claim 7, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.



14.  The apparatus of claim 13, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

15.  The apparatus of claim 13, wherein at least one of the region partition information and filter parameters for the multiple filters are determined from one or more high level syntax elements or one or more region level syntax elements, or are inferred from at least one of previously coded regions, previously coded pictures, and previously coded video sequences, the picture corresponding to a currently coded video sequence.

16.  The apparatus of claim 13, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre-processing filter, and at least one post-processing filter.

17.  In a video decoder, a method, comprising: decoding image data for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the region partition information defining segmentation of a picture into a plurality of regions corresponding to partition blocks of arbitrary shapes, and wherein the multiple filters being used with a different filter and different filtering parameters in each region can be used for each partition of a picture, the region partition information for the plurality of regions being decided by jointly considering parameter adaptation for the multiple filters based on coding information and shared between the multiple filters, the multiple filters being used for 

18.  The method of claim 17, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

19.  The method of claim 17, wherein at least one of the region partition information and filter parameters for the multiple filters are 

See above comparison.

US Pat. No. 9743081
1.  An apparatus, comprising: 
a video encoder for encoding image data for a plurality of regions in a picture,



wherein a different filter and different filtering parameters can be used for each partition of a picture and 
the multiple filters being used for different functions, and 
wherein the region partition information is only coded for one filter for the plurality of regions but is shared, and not separately coded, 



using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, by at least one other of the multiple filters while at least one other of the multiple filters separately 
wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters for a region and wherein the partition information is decided by jointly considering parameter adaptation based on coding information and picture content.

2.  The apparatus of claim 1, wherein the region partition information is combined with filter parameter adaptation based on at least one of coding information and picture content.

3.  The apparatus of claim 1, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least one of previously coded regions, previously coded pictures, and previously coded video 

4.  The apparatus of claim 1, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre- processing filter, and at least one post-processing filter.

5.  The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

6.  The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.

7.  In a video encoder, a method, comprising: encoding image data for a plurality of regions in a 
wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters for a 

8.  The method of claim 7, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

9.  The method of claim 7, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least one of previously coded regions, previously coded pictures, and previously coded video sequences, the picture corresponding to a currently coded video sequence.

10.  The method of claim 7, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least 

11.  The method of claim 7, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

12.  The method of claim 7, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.

13.  An apparatus, comprising: a video decoder for decoding image data for a plurality of regions in a picture, wherein said video decoder comprises multiple filters for filtering the image data based on region partition information for the plurality of regions, the region partition information corresponding to partition blocks of arbitrary shapes, and wherein a different filter 

14.  The apparatus of claim 13, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

15.  The apparatus of claim 13, wherein at least one of the region partition information and filter parameters for the multiple filters are determined from one or more high level syntax 

16.  The apparatus of claim 13, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre- processing filter, and at least one post-processing filter.

17.  In a video decoder, a method, comprising: decoding image data for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the region partition information corresponding to partition blocks of arbitrary shapes, and wherein a different filter and different filtering parameters can be used for each partition of a picture and the multiple filters being used for different functions, and the region partition 

18.  The method of claim 17, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.


19.  The method of claim 17, wherein at least one of the region partition information and filter parameters for the multiple filters are determined from one or more high level syntax elements or one or more region level syntax elements, or are inferred from at least one of 

20.  A non-transitory storage media having video signal data encoded thereupon, comprising: image data encoded for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the region partition information corresponding to partition blocks of arbitrary shapes, and wherein a different filter and different filtering parameters can be used for each partition of a picture and the multiple filters being used for different functions, and the region partition information for the plurality of regions being shared between the multiple filters, wherein the region partition information is only coded for one filter for the plurality of regions but is shared, and not separately coded, using signaling to allow a corresponding decoder to select a particular set of region partition information and filter 


and

wherein the region partition information is only coded for one filter for the plurality of regions but is

shared, and not separately coded, using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, by at least one other of the multiple filters while at least one other

of the multiple filters separately determines the region partition information to be used thereby,

wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters

for a region and wherein the partition information is decided by jointly considering parameter adaptation based on coding information and picture content.




2.     The apparatus of claim 1, wherein the region partition information is combined with filter parameter adaptation based on at least one of coding information and picture content.

3.  The apparatus of claim 1, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level
syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least one of previously coded regions, previously coded pictures, and previously coded video sequences, 

4.     The apparatus of claim 1, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre-processing filter, and at least one post-processing filter.

5.     The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

6.     The apparatus of claim 1, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.

8.        In a video encoder, a method, comprising: encoding image data for a plurality of regions in a 

parameters, between the multiple filters, wherein the region partition information for the plurality of regions is shared by at least two of the multiple filters while at least one other of the multiple filters separately determines the region partition information to be used there by,



wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters for a 



9.    (Previously Presented) The method of claim 8, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.
10.    (Previously Presented) The method of claim 8, wherein at least one of the region partition information and filter parameters for the multiple filters are signaled using one or more high level syntax elements or one or more region level syntax elements, or are inferred by a corresponding decoder from at least one of previously coded regions, previously coded pictures, and previously coded video sequences, the picture corresponding to a currently coded video sequence.


12.    (Previously Presented) The method of claim 8, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is jointly optimized by the multiple filters.

13.    (Previously Presented) The method of claim 8, wherein a partitioning of the picture into the plurality of regions, from which the region partitioning information is based, is optimized by one of the multiple filters, and is shared with other ones of the multiple filters.

15.     An apparatus, comprising: a video decoder for decoding image data for a plurality of regions in a picture, wherein said video decoder comprises multiple filters for filtering the image data based on region partition information for 
shared, and not separately coded, using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, by at least two of the multiple filters while at least one other of the multiple filters separately determines the region partition information to be used there by.




16.     The apparatus of claim 15, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.



18.     The apparatus of claim 15, wherein the multiple filters comprise at least one of at least one in-loop filter, at least one out-loop filter, at least one pre-processing filter, and at least one post-processing filter.

20.     In a video decoder, a method, comprising decoding image data for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the multiple filters being used for different functions, and the region partition information is only 
parameters, by the multiple filters, wherein the region partition information for the plurality of regions is shared by at least two of the multiple filters while at least one other of the multiple filters separately determines the region partition information to be used there by.


21.    (Previously Presented) The method of claim 20, wherein the region partition information is combined with parameter adaptation based on at least one of coding information and picture content.

22.    (Previously Presented) The method of claim 20, wherein at least one of the region partition information and filter parameters for the multiple filters are determined from one or more high level syntax elements or one or more region 

24.     A non-transitory storage media having video signal data encoded thereupon, comprising:
image data encoded for a plurality of regions in a picture, wherein the image data is filtered by multiple filters based on region partition information for the plurality of regions, the multiple filters being used for different functions, and the region partition information for the plurality of regions being shared between the multiple filters, wherein the region partition information is only coded for one filter for the plurality of regions but is shared, and not separately coded, using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, by at least two of the multiple filters (810) while at least one other of the multiple 
wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters for a region and wherein the partition information is decided by jointly considering parameter adaptation based on coding information and picture content; and

wherein said video signal data comprises information indicative of filters used and said region partition information.










Conclusion
US 20110274158 A1 [0015] FIG. 8 illustrates exemplary filter unit partition and exemplary filter control unit partition, where all filter control units in a filter unit share the same candidate filter set and each filter control unit uses a control flag to select a particular filter or to determine filter ON/OFF.

Kao discloses an apparatus 
Fig. 4, filers 465; Fig. 3, filter 444)  for filtering the image data based on region partition information (as cited below) for the plurality of regions, 

    PNG
    media_image1.png
    409
    1094
    media_image1.png
    Greyscale




Huang discloses the region partition information for the plurality of regions 

    PNG
    media_image2.png
    686
    730
    media_image2.png
    Greyscale

]Fu (US Pub. No.: 20100074330,hereinafter “Fu”). Fu discloses the region partition information is only coded for one filter (para. [0035] If .DELTA.J.sub.m<0 the filter should be turned on. Otherwise, the filter does not need to be utilized for region m; i.e. the region is coded for only once and shared by the other filter) shared and not separately coded, by at least one other of the filters (para [0048] In addition, the above-mentioned region-based filtering can also be applied to above-mentioned methods. One example of this region-based filter competition is macroblock level one-pass time delay filtering. In this case, filter competition is performed at macroblock level and filter parameters of prior pictures only are combination of the previously computed filter parameters can be used to make mode decision in terms of rate-distortion performance, including the existing standard interpolation filter. After that, one set of filter parameters with the best performance is chosen for the current macroblock. An index for each macroblock is also entropy encoded and inserted into the bitstream to indicate which filter parameter set is used. A predictive coding process is applied when coding the index. It should be noted that the candidate filter parameter sets can also include filters derived from other methods such as different filter parameter sets trained from the same picture. The variations of this method such as expands of the candidate filter parameter sets and different region partition methods with corresponding region-based index also obey the spirit of the present inventions).
However, None of them disclose “a video encoder for encoding image data for a plurality of regions in a picture, wherein said video encoder comprises multiple filters for filtering the image data based on region partition information for the plurality of regions, the region partition information corresponding to partition blocks of arbitrary shapes, and wherein a different filter and different filtering parameters can be used for each partition of a picture and the multiple filters being used for different functions, and wherein the region partition information is only coded for one filter for the plurality of regions but is shared, and not separately coded, using signaling to allow a corresponding decoder to select a particular set of region partition information and filter parameters, by at least one other of the multiple filters while at least one other of the multiple filters separately determines the region partition information to be used thereby, wherein partition information is optimized jointly among the multiple filters based on rate-distortion cost and wherein different filters of the multiple filters can set filtering parameters for a region and wherein the partition information is decided by jointly considering parameter adaptation based on coding information and picture content. a video decoder for decoding image data for a plurality of regions 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK F HUANG/Primary Examiner, Art Unit 2485